MEMORANDUM OPINION


No. 04-07-00360-CR

Rose OLNHAUSEN a/k/a Rose Mary Kamplain,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-6263
Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	July 11, 2007

DISMISSED
	Rosemary G. Kamplain pleaded guilty to murder pursuant to a plea bargain agreement.  The
trial court imposed sentence in accordance with the agreement and signed a certificate stating that
this "is a plea-bargain case, and the defendant has NO right of appeal." See Tex. R. App. P.
25.2(a)(2). Kamplain timely filed a notice of appeal. The clerk's record, which includes the trial
court's Rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See Tex.
R. App. P. 25.2(d). This court must dismiss an appeal "if a certification that shows the defendant has
the right of appeal has not been made part of the record." Tex. R. App. P. 25.2(d); See Dears v. State,
154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk's record
to determine whether trial court's certification is accurate).
	On June 20, 2007, appointed appellate counsel advised the court in writing that she has
reviewed the record and can find no right of appeal. After reviewing the record and counsel's notice,
we agree that Kamplain does not have a right to appeal. We therefore dismiss this appeal. Tex. R.
App. P. 25.2(d). 
							PER CURIAM
Do not publish